PER CURIAM.
The petition seeking a belated appeal of the July 19, 2011, order denying petitioner’s motion for postconviction relief in Okaloosa County Circuit Court case numbers 2010-CF-00548, 2010-CF-000630, 2010-CF-000631 and 2010-CF-000632, rendition of which was postponed pending rendition of the lower tribunal’s August 16, 2011, order denying petitioner’s motion for rehearing, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.
DAVIS, VAN NORTWICK, and PADOVANO, JJ., concur.